Citation Nr: 0106490	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  95-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

Entitlement to service connection for the residuals of 
malaria.

Entitlement to service connection for the residuals of 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active honorable service from March 1967 to 
June 1970.

This appeal arises from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied, in pertinent part, 
service connection for the residuals of malaria and the 
residuals of hepatitis.

This claim was remanded by the Board of Veterans' Appeals 
(Board) in April 1997.  The case was returned to the Board in 
December 2000.


FINDINGS OF FACT

1.  The residuals of malaria are not demonstrated to be the 
result of the veteran's active service.

2.  The residuals of hepatitis are not demonstrated to be the 
result of the veteran's active service.


CONCLUSIONS OF LAW

1.  The claimed residuals of malaria were not incurred in or 
as the result of service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000).

2.  The claimed residuals of hepatitis were not incurred in 
or as the result of service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that on examination in March 
1967 for entry into service the veteran's abdomen and viscera 
were found to be normal.  On medical examination in November 
1967 the veteran's abdomen and viscera were again found to be 
normal.  Service clinical records show that a chemo-
prophylaxis for control and prevention of malaria was done 
with chloroquine and primaquine-phosphates given weekly 
beginning in November 1967.

In July 1968 the veteran was seen for complaints of chills, 
fever and cough.  Following examination the impression was an 
upper respiratory infection with bronchitis.  In October 1968 
he was seen for dizziness and fever and the impression was 
possible influenza.  Later the same month, on a general 
medical examination, the veteran's abdomen and viscera were 
again found to be normal.

In December 1968 the veteran complained of a high 
temperature, chills and bifrontal headaches.  The impression 
was the flu.  He was treated for a viral infection and 
gastroenteritis in August 1969 and for the flu in January 
1970.  On examination in June 1970 for separation from 
service his abdomen and viscera were again found to be 
normal.  The service medical records included no references 
to a diagnosis of malaria or hepatitis.

At the time of a July 1993 VA medical examination, the 
veteran reported a history which included malaria and 
hepatitis.  No abnormal findings were noted on physical 
examination of the abdomen.  Laboratory testing was also 
conducted.  On a malarial smear no malarial parasites were 
seen.  The results were negative on testing for hepatitis.

A hearing on appeal was conducted in May 1995.  At this time 
the veteran gave detailed testimony in support of his claims.  
He stated that he contracted malaria and hepatitis while in 
Vietnam in 1968.  He related that he was treated at the front 
for the hepatitis and was hospitalized for malaria for three 
days.  He indicated that he currently experienced residuals 
which included flashes and heat and was told that this was 
due to the malaria.

As noted above, the Board remanded the veteran's claim in 
April 1997.  Following the Board's remand, a request for 
additional service medical records was made.  The National 
Personnel Records Center related in June 1997 that all 
available records had been furnished in August 1993.

Additional VA medical records, covering the period through 
November 1998, were associated with the veteran's claims 
file.  A review of the veteran's VA medical records covering 
the period from 1992 to November 1998 did not show that the 
veteran was treated for malaria or hepatitis.  In a July 1997 
VA outpatient treatment record, when the veteran was seen for 
symptoms suggestive of excessive daytime sleepiness and 
obstructive sleep apnea, it was noted that the veteran stated 
that he suffered from the heat and sweated profusely since 
Vietnam, noting that he had had malaria.

At the time of a March 2000 VA medical examination, the 
examiner noted the service medical records were made 
available to the examiner and were thoroughly reviewed.  It 
was indicated that the veteran presented with a history which 
included the development of a febrile illness on December 31, 
1968, which lasted four days.  It was associated with fever 
to 102 degrees along with chills and a headache.  Within four 
days, however, his symptoms abated with no sequelae.  The 
evaluation for that episode was essentially negative.  The 
examiner stated that there was no evidence of malaria, 
hepatitis, or any other abnormality.

Subsequent to that time, the veteran had an episode of an 
upper respiratory infection as well as a viral 
gastroenteritis in August 1969 which was treated with 
Donnatal.  He had an episode of abdominal discomfort on one 
other occasion in 1970 which was not specifically treated.  
He had no other illnesses recorded in his service medical 
record other than an episode of pain in the right shoulder 
while weight lifting in April of 1970 and a pulled muscle in 
June of 1970 while playing baseball.

It was noted that the veteran was last evaluated for claims 
purposes in July 1993.  The evaluation at that time disclosed 
normal liver tests.  He had a serology for hepatitis A which 
was negative.  He also had serology for hepatitis B which was 
negative.  On examination, the veteran's build and state of 
nutrition were found to be normal.  The veteran was afebrile 
and the skin was nonicteric.  No lymphadenopathy was noted.  
Examination of the abdomen disclosed a supple abdomen. There 
was no organomegaly present.  There was no distention, 
tenderness, or evidence of ascitic fluid.

Laboratory work results were negative for malarial parasites, 
both on thick and thin smears.  Liver serologies and enzymes 
were normal.  The diagnoses included that there was 
insufficient clinical evidence from review of the service 
medical record that the veteran had an episode of malaria 
while serving in Vietnam, there was no evidence for malaria 
found on current evaluation; and that there was insufficient 
clinical evidence to establish a diagnosis of hepatitis A, 
hepatitis B, or hepatitis C while serving in Vietnam.

The examiner noted that there was also strong evidence that 
in 1993 the veteran had no liver abnormality noted at that 
time, in that all liver studies were found to be normal.  It 
was the examiner's opinion that none of the illnesses the 
veteran sustained while on active duty were consistent with 
any liver abnormality or hepatitis; current liver studies 
were all normal.

Analysis

The veteran is seeking service connection for the residuals 
of malaria and the residuals of hepatitis; these claims were 
denied in the June 1994 rating.  Since the June 1994 rating 
decision, because of changes in the law, specifically 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), the responsibility of the VA in 
developing claims, such as requiring medical examinations and 
opinions, has been enhanced.

The Board finds that adjudication of these claims without 
remand of the issues to the RO may be done without prejudice 
to the veteran.  That is, because  development consistent 
with the requirements of the Veterans Claims Assistance Act 
of 2000 has already been accomplished and the veteran has 
already had the opportunity to present his arguments to the 
RO and his arguments remain unchanged.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The evidence of record confirms that the veteran was treated 
for complaints of chills, fever and cough in July 1968, was 
seen for dizziness and fever in October 1968 and complained 
of a high temperature, chills and bifrontal headaches in 
December 1968.  However, no diagnosis of malaria or hepatitis 
was made in service.

While the veteran has reported that he was treated for these 
conditions in service, the examiner in March 2000 concluded, 
based upon the medical records reviewed and the history 
provided, that there was insufficient clinical evidence that 
the veteran had an episode of malaria while serving in 
Vietnam and that there was insufficient clinical evidence to 
establish a diagnosis of hepatitis A, hepatitis B, or 
hepatitis C while serving in Vietnam.  The examiner found 
that, currently, there was no evidence for malaria and that 
none of the illnesses the veteran sustained while on active 
duty were consistent with any liver abnormality or hepatitis, 
noting that current liver studies were all normal.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d).

The veteran has contended that he contracted both malaria and 
hepatitis in 1968 which led to his current residuals.  The 
Board notes that the evidence supports a finding that no 
diagnosis of malaria or hepatitis was made while the veteran 
was on active duty.  Although the veteran argues that the 
etiology of current sweating was malaria in service, he has 
not submitted any competent evidence, such as a physician's 
opinion, confirming the etiology of the claimed disability.

While the veteran has maintained that the 1968 infections led 
to the current disability, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

The Board concludes, based upon the current evidence of 
record, that service connection for the residuals of malaria 
and hepatitis are not warranted as the claimed residuals are 
not shown to have had their onset in service, and can not 
causally be related to service.  38 U.S.C.A. § 1110: 
38 C.F.R. § 3.303.  While careful consideration has been 
given to the doctrine of reasonable doubt, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not for application.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for the residuals of 
malaria and the residuals of hepatitis is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

